               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA
                      SPARTANBURG DIVISION

 Kuk S. Yoo,                           )    C/A No.: 7:17-3499-TMC-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )               ORDER
 BMW Manufacturing Co., LLC,           )
 and Premise Health Employer           )
 Solutions, LLC,                       )
                                       )
                   Defendants.         )
                                       )

      In this employment discrimination case, Kuk S. Yoo (“Plaintiff”) sues

his former employer BMW Manufacturing Co., LLC (“BMW”), and its

occupational medical service provider, Premise Health Employer Solutions,

LLC (“Premise Health”), for wrongful termination.

      This matter comes before the court on Plaintiff’s consent motion to file

an exhibit under seal.     [ECF No. 69]. The court has reviewed the brief

submitted with the motion. In accordance with In re Knight Publishing

Company, 743 F.2d 231 (4th Cir. 1984), the court grants the motion to seal on

a temporary basis. Because In re Knight requires the court to provide public

notice of a party’s request to seal and allow interested parties an opportunity

to object, this order temporarily grants the motion to seal until May 3, 2019.

If, in the interim period, any interested party wishes to object to the
permanent sealing of the documents at issue, that party may file a notice of

appearance and state its objections. In the event any objections are filed, the

court will schedule a hearing on the motion to seal and hear the arguments of

all parties. Should no objections be filed by May 3, 2019, the temporary order

will automatically convert to a permanent order to seal.

      The court has considered less drastic alternatives to sealing the

requested documents. The court finds that less drastic alternatives are not

appropriate in this employment case, as the parties have indicated that the

documents at issue contain proprietary business information. The court has

independently reviewed the documents in camera and concludes that the

documents do not lend themselves to selective redaction under the facts of

this case.

      The court finds persuasive the arguments of counsel in favor of sealing

the documents and rejecting the alternatives. The documents contain

proprietary business information, and the court notes that the litigant’s

interest in nondisclosure of such proprietary information outweighs the

public’s right to access to the documents. See May v. Medtronic Inc., No. 6:05-

cv-794-HMH, 2006 WL 1328765, at *1 (D.S.C. May 15, 2006). The

confidential and sensitive nature of the information in the documents at issue

requires they be sealed. Therefore, the court grants the motion to seal [ECF

No. 69] in accordance with the limitations stated herein.

                                       2
     IT IS SO ORDERED.




April 4, 2019                  Shiva V. Hodges
Columbia, South Carolina       United States Magistrate Judge




                           3
